Case: 21-60463     Document: 00516308642         Page: 1     Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 5, 2022

                                  No. 21-60463                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Andre Lyneal Wallace,

                                                           Petitioner—Appellant,

                                       versus

   Steven Reiser, Warden, Federal Correctional Complex Low,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 3:19-CV-51


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Andre Lyneal Wallace appeals the judgment of the district court
   dismissing his petition for writ of habeas corpus. We affirm.
          Wallace was out on parole from Alabama state custody when he was
   arrested by Alabama state authorities for an armed bank robbery that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60463      Document: 00516308642          Page: 2    Date Filed: 05/05/2022




                                    No. 21-60463


   occurred in March 2009. The state revoked his parole, and he was returned
   to the custody of the Alabama Department of Corrections. While in state
   custody, Wallace was sentenced in the United States District Court for the
   Northern District of Alabama to a 177-month term of imprisonment for
   Armed Bank Robbery, Discharging a Firearm During and in Relation to a
   Crime of Violence, and Felon in Possession of Firearm in relation to the
   March 2009 bank robbery. This sentence was to be served consecutive to his
   ongoing state sentences. Wallace served his state sentences until September
   10, 2012, when he was paroled by the state of Alabama and was released to
   the custody of the U.S. Marshals Service to begin serving his federal
   sentence. He has since been serving his federal sentence.
          Wallace argues that his state sentence did not properly end on
   September 10, 2012, at the time he was paroled, but rather continued to May
   23, 2018, the date his state parole would have ended had there been no federal
   sentence. As such, his argument goes, he was illegally placed in federal
   custody from September 10, 2012, through May 23, 2018, and should have
   that time credited against his federal sentence.
          His argument is blocked by an insurmountable hurdle: a prisoner may
   serve federal and state consecutive sentences with multiple shifts between
   the sovereigns provided that the total time of sentencing is not increased. Free
   v. Miles, 333 F.3d 550, 553 n.8, 554–55 (5th Cir. 2003) (noting that a court
   need not “grant time-served credit to a prisoner who . . . on parole from state
   prison[] was returned to federal custody to complete a consecutive federal
   sentence”). Therefore, his transition into federal custody on September 10,
   2012, was not illegal. Moreover, Wallace ignores that the time he has served
   from September 10, 2012, through May 23, 2018, has been credited against
   his federal sentence.




                                          2
Case: 21-60463    Document: 00516308642           Page: 3   Date Filed: 05/05/2022




                                   No. 21-60463


         Wallace does not otherwise challenge his sentence or his service of it.
   Thus, we AFFIRM the judgment of the district court.




                                        3